285 S.W.3d 362 (2009)
Kenneth CHARRON, Appellant,
v.
Larry CRAWFORD and the Missouri Department of Corrections, Respondents.
No. WD 70383.
Missouri Court of Appeals, Western District.
May 5, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 23, 2009.
Kenneth G. Charron, Bowling Green, MO, pro se.
Michael J. Spillane, Jefferson City, MO, for Respondent.
Before THOMAS H. NEWTON, C.J., JAMES M. SMART, JR., and VICTOR C. HOWARD, JJ.

ORDER
PER CURIAM:
Mr. Kenneth G. Charron appeals the circuit court's summary judgment for the department of corrections. Mr. Charron's petition sought a declaration that the department's policy, Department Policy D5-8.1, which excludes him from receiving good time credit, is void because it is inconsistent with section 558.041, RSMo 2000.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).